DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 27 May 2022.  The changes and remarks disclosed therein have been considered.
	Claims 1-20 are pending in the application.  Claims 1-8 are currently amended.  Claims 1, 9 and 17 are independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 10,157,669).
Re: independent claim 1, Johnson discloses in fig. 4 a variable resistance memory device, comprising: a first conductive line (wl0-wl3); a bipolar selection device (54, col 4 ll. 65 to col 5 ll. 3) on the first conductive line, the bipolar selection device being directly and electrically connected to the first conductive line; a second conductive line (src) on the first conductive line and electrically connected to the bipolar selection device (54); a variable resistance pattern (52, col 4 ll. 65 to col 5 ll. 3) on the second conductive line, the variable resistance pattern (52) being directly and electrically connected to the second conductive line (src); and a third conductive line (bl0-bl4) on the variable resistance pattern (52) and electrically connected to the variable resistance pattern.

    PNG
    media_image1.png
    147
    149
    media_image1.png
    Greyscale


Re: claim 2, Johnson discloses in fig. 4 the variable resistance memory device as claimed in claim 1, wherein the bipolar selection device and the variable resistance pattern define a unit memory cell (col 4 ll. 65 to col 5 ll. 3).

Re: claim 6, Johnson discloses in fig. 4 the variable resistance memory device as claimed in claim 1, wherein the first conductive line is a word line, the second conductive line is a source line, and the third conductive line is a bit line (col 4 ll. 63-64).

Re: claim 7, Johnson discloses in fig. 4 the variable resistance memory device as claimed in claim 1, wherein each of the first conductive line (wl0-wl3) electrically connected to the bipolar selection device (54) and the second conductive line (src) electrically connected to the variable resistance pattern (52) includes a write line for writing data "0" or "1" in the variable resistance pattern (fig. 4).

Re: claim 8, Johnson discloses in fig. 4 the variable resistance memory device as claimed in claim 1, wherein each of the first conductive line (wl0-wl3) electrically connected to the bipolar selection device (54) and the second and third conductive lines (bl0-bl4 and src) electrically connected to the variable resistance pattern (52) includes a read line for reading data "0" or "1" written in the variable resistance pattern (fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,157,669) in view of Miyakawa et al. (US 2018/0277595) (hereinafter, Miyakawa).

Re: claim 3, Johnson discloses the variable resistance memory device as claimed in claim 1.
Johnson does not disclose the physical direction in which the first, second and third conductive lines extend relative to each other. 
Miyakawa discloses in fig. 8 wherein a first conductive line (32, WL) extends in a first direction (y-direction), a third conductive line (33, BL) extends in a second direction (x-direction) vertical to the first conductive line, and a variable resistance layer (20) is at an intersection portion of the first conductive line (32, WL) and the third conductive line (33, BL).
It is common and well known in the art that memory cells are formed at intersections of conductive lines as exemplified by the circuit diagram in fig. 4 of Johnson and the top view and sectional views in figs. 8 and 10A-10B of Miyakawa. Accordingly, these limitations would have been obvious to one of ordinary skill in the art.
	

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,157,669) in view of Manipatruni et al. (US 9,620,188) (hereinafter, “Manipatruni”).

Re: claim 5, Johnson discloses the variable resistance memory device as claimed in claim 1, wherein the bipolar selection device includes a bipolar diode (Johnson, col 4 ll. 65 to col 5 ll. 3).
Johnson does not disclose wherein the variable resistance pattern includes a spin orbit torque magnetic tunnel junction device.
Manipatruni discloses in fig. 2A a variable resistance pattern including a spin orbit torque magnetic tunnel junction device (MTJ, col 3 ll. 45).
It would have been obvious to one of ordinary skill in the art to include a spin orbit torque magnetic tunnel junction device for the purpose of reducing programming voltages as taught by Manipatruni (col 2 ll. 33-47). 

Allowable Subject Matter
Claims 9-20 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The record as a whole makes clear the reasons for allowability.

Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Johnson fails to disclose wherein the bipolar selection device is directly and electrically connected to the first conductive line and the variable resistance pattern is directly and electrically connected to the second conductive line.
In response, Johnson discloses in fig. 4 wherein the bipolar selection device, 54, is directly and electrically connected to the first conductive line, wl0-wl3, and the variable resistance pattern, 52, is directly and electrically connected to the second conductive line, src, see annotated portion of fig. 4 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        6/6/2022